Title: From Thomas Jefferson to Martha Jefferson Randolph, 13 October 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha
                     
                     Washington Oct. 13. 05
                  
                  I performed my journey to this place without any accident or disagreeable circumstance except travelling half a day in a pretty steady rain, which I thought preferable to staying at Brown’s. I experienced no inconvenience from it. this place, which had been healthy thro’ the summer is now rather sickly. some cold mornings & frost after my arrival, it was hoped would remove all disease, but the present warm spell if it continues will probably produce a good deal of sickness. two of our family are down with bilious fevers, one of them ill. as you did not propose to come till November, the frosts before that time will render every thing safe. as soon as you inform me of the time for your journey, every thing necessary shall be done on my part, and I insist you shall bring the whole family. mrs Madison is still at Gray’s ferry. altho’ the part affected is healed, it is thought as yet too tender to venture on the journey. but we hope to see her in a few days. I omitted to mention to you that I had agreed to lend mr Freeman a mattras & straw bed till he could supply himself. from mr Strode’s character of him I am in hopes the disagreeable circumstances from him proceeded partly from his sickness, & had part of their colouring from the medium through which they passed. I inclose a paper for Ellen. my friendly salutations to mr Randolph & love to yourself & the children.
                  
                     Th: Jefferson
                     
                  
               